DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ amendment filed December 3, 2020.   Claims 2, 7 and 8 have been canceled without prejudice. Claims 1, 3-6 and 9-20 are pending and an action on the merits is as follows.	
Objection to claim 9 has been withdrawn.
Rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn.
Applicants’ arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
Claims 3, 4, 10-16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 10-13 are directed to a “method of claim 2/8”.  However claims 2 and 8 have been cancelled by amendment.  It is therefore unclear which claim or claims 
Claims 4, 14 and 20 include limitations pertaining to “determining that the/whether the mobile device is within the first elevator car”.  However claim 1, from which claims 4, 14 and 20 depend, require the mobile device to be within the second elevator car.  It is unclear how the mobile device can be within both the second elevator car and the first elevator car.  
Claims 15 and 16 depend from claim 14, and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 3-7, 10, 11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haipus (US 2016/0031676 A1) in view of Peng et al. (US 8,260,042 B2).
Claims 1 and 17: Haipus discloses a method of operating an elevator system and a controller for an elevator system having a processor and a memory comprising computer-executable instructions that, when executed by the processor, perform operations comprising receiving a first elevator call from a terminal device described as a mobile device (mobile phone) on a first floor, where the first elevator call is a destination request (destination call) to travel to a second floor (page 1 ¶ [0013]).  A first elevator car is moved to the first floor (departure floor) in response to the first elevator call (page 3 ¶ [0043]), and then moved away from the first floor, where acceleration data of the mobile device and elevator acceleration data of the first elevator car is detected and compared in order to determine whether the mobile device is within the first elevator car based upon the comparison (page 2 ¶ [0023]).  The mobile device is determined to not be within the first elevator car when the acceleration data of the mobile device is not about equal to (not sufficient correlation with) the elevator acceleration data of the first elevator car (page 4 ¶ [0045]).  An elevator acceleration 
However Peng et al. teaches a method of operating an elevator system, where an elevator is determined to be moving toward a destination floor that is a secure floor (restricted floor), and when a person (passenger) is on the elevator that does not have access to (not authorized to visit) the secure floor, the elevator car is prevented from moving to the secure floor (column 5 lines 22-27).  As an alternative, it is further shown that when a person enters a second elevator that was not assigned to said person, a corrective action could be performed including re-routing (redirecting) the second elevator to another floor (said person’s destination floor) (column 5 lines 13-19).
Given the teachings of Peng et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Haipus with providing the second elevator car to be determined to be moving toward a destination floor that is a secure floor, a person possessing the In re KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  Doing so would “provide security measures to prevent unauthorized users from entering restricted floors” as taught in Peng et al. (column 2 lines 23-24).
Claim 3: Haipus modified by Peng et al. discloses a method as stated above, where operation of the first elevator car is disclosed in Haipus to be adjusted (allocation is removed) in response to determining that the mobile device is not within the first elevator car (page 4 ¶ [0045]).
Claims 4 and 20: Haipus modified by Peng et al. discloses a method and controller as stated above, where the mobile device is disclosed in Haipus to be determined to be within the first elevator car when the acceleration data of the mobile device is about equal to (sufficient correlation with) the elevator acceleration data of the first elevator car (page 4 ¶ [0045]).
Claim 5: Haipus modified by Peng et al. discloses a method as stated above, where the acceleration data of the mobile device is disclosed in Haipus to include an actual acceleration rate measured by the mobile device (page 2 ¶ [0017]).
Claim 6: Haipus modified by Peng et al. discloses a method as stated above, where the elevator acceleration data is disclosed in Haipus to include an actual acceleration rate determined an elevator system (page 2 ¶ [0017]).
Claim 7: Haipus modified by Peng et al. discloses a method as stated above, where allocation of the first elevator car is disclosed in Haipus to be removed in response to determining that the mobile device is not within the first elevator car (page 4 ¶ [0045]).  The first elevator car then is able to be reassigned to a second elevator call.
Claims 10: Haipus modified by Peng et al. discloses a method as stated above, where operation of the first elevator car is disclosed in Haipus to be adjusted (allocation is removed) in response to determining that the mobile device is within the second elevator car (page 4 ¶ [0045]).
Claims 11: Haipus modified by Peng et al. discloses a method as stated above, where the second elevator car is disclosed in Haipus to be reassigned to the first elevator call in response to determining that the mobile device is within the second elevator car (page 4 ¶ [0045]).
Claim 18: Haipus modified by Peng et al. discloses a controller where the mobile device is determined to not be within the first elevator car when the acceleration data of the mobile device is not about equal to the elevator acceleration data of the first elevator car, as stated above.
Claim 19: Haipus modified by Peng et al. discloses a controller as stated above, where operation of the first elevator car is disclosed in Haipus to be adjusted (allocation is removed) in response to determining that the mobile device is not within the first elevator car (page 4 ¶ [0045]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Haipus (US 2016/0031676 A1) modified by Peng et al. (US 8,260,042 B2) as applied to claim 1 above, further in view of Wang (US 2016/0090270 A1).
Claims 12: Haipus modified by Peng et al. discloses a method as stated above, but fails to disclose a prompt to be transmitted to the mobile device requesting a destination floor for the second elevator car.
However Wang teaches a method of operating an elevator system, where a prompt is transmitted to a user device (220) requesting confirmation of a destination floor for the elevator car (page 2 ¶ [0028]).  Said user device is further shown to be a mobile device (cell phone) (page 2 ¶ [0022]).
Given the teachings of Wang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Haipus as modified by Peng et al. with providing a prompt to be transmitted to the mobile device requesting a destination floor for the second elevator car.  Doing so would “avoid changing the destination floor inadvertently, such as when the owner of the user device is riding in the car with a second passenger that is going to a different floor”, as taught in Wang (page 2 ¶ [0031]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Haipus (US 2016/0031676 A1) modified by Peng et al. (US 8,260,042 B2) as applied to claim 1 above, further in view of De Jong et al. (US 7,258,203 B2).
Claims 13: Haipus modified by Peng et al.  discloses a method as stated above, but fails to disclose the second elevator car to be moved to a destination floor of the 
However De Jong et al. teaches a method of operating an elevator system, where a destination call beyond zone limits of an elevator car (first car) generates a second call given from an elevator car-specific destination floor (transfer floor) for a different elevator car (second car) (column 4 lines 27-34).  Therefore the elevator car is moved to a destination floor of the second elevator car, and another elevator car is moved to the destination floor of the previous elevator car.
Given the teachings of De Jong et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Haipus as modified by Peng et al. with moving the second elevator car to a destination floor of the second elevator car and moving a third elevator car to the destination floor of the second elevator car.  Doing so would allow use of a transfer floor to achieve “a good predictability and accuracy of elevator control” as taught in De Jong et al. (column 2 line 66 through column 3 line 4), allowing a “more efficient elevator operation [to] be achieved” (column 3 line 11).
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Haipus (US 2016/0031676 A1) modified by Peng et al. (US 8,260,042 B2) as applied to claim 1 above, further in view of Friedman (US 2013/0126277 A1).
Claims 14: Haipus modified by Peng et al. discloses a method where the mobile device is determined to be within the first elevator car based upon the comparison of the acceleration data of the mobile device and the elevator acceleration data of the first elevator car, as stated above.  These references fail to disclose an elevator system 
However Friedman teaches a method of operating an elevator system, where a determination as to movement of an elevator car is made according to a detected elevator system position via a barometer and detected acceleration data via an accelerometer (page 2 ¶ [0047]).
Given the teachings of Friedman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Haipus as modified by Peng et al. with providing an elevator system position to be detected, where the determining whether the mobile device is within the first elevator car is based on the elevator system position and the comparison of the acceleration data.  Doing so would indicate “which floor [the elevator car] is at” as taught in Friedman (page 3 ¶ [0057]) when acceleration data is zero.
Claims 15: Haipus modified by Peng et al. and Friedman discloses a method as stated above, where the elevator system position is shown in Friedman to include a position of elevator door operably connected to an elevator car of the elevator system (page 5 ¶ [0083]).
Claims 16: Haipus modified by Peng et al. and Friedman discloses a method as stated above, where the elevator system position is shown in Friedman to include an elevator moving state of an elevator car of the elevator system (page 2 ¶ [0047]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J UHLIR whose telephone number is (571)270-3091.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        February 26, 2021